Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim objection to claim 9 has been withdrawn due to Applicant’s amendments. The 35 USC 112(b) rejection of claims 1-13 has been withdrawn due to Applicant’s amendments. The newly filed amendments clarify that there are now each of a plurality of fiber elements and then a mean orientation of the plurality of fiber elements at said plurality of extended points from the orientations associated with the extended points; and determining for each of the evaluated mean orientations, a proportion of fiber elements having said mean orientation. Prior art Lux (Lux, “Automatic Segmentation and Structural Characterization of Low Density Fiberboards”) teaches orientation of fibers are measured on both the segmented skeleton and reconstructed image, which allows for a thorough characterization of the fiber network (Abstract); and wherein the segmented skeleton is dilated using a region growing algorithm ordered by the average radius of the centerlines (p. 20; left column, 1st paragraph). However, Lux does not explicitly teach evaluating, for a plurality of extended points, a mean orientation of the plurality of fiber elements at said plurality of extended points from the orientations associated with the extended points; and determining, for each of the evaluated mean orientations, a proportion of fiber elements having said mean orientation. None of the prior art, either alone or in combination, teaches each and every limitation within the claim language, and thus the claims are allowable. Claims 1-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov